Case 2:08-cv-00235-CCC-JAD Document 105 Filed 08/14/19 Page 1 of 4 PageID: 1980




 ROBBINS GELLER RUDMAN
  & DOWD LLP
 RACHEL L. JENSEN
 ALEXANDRA S. BERNAY
 CARMEN A. MEDICI
 655 West Broadway, Suite 1900
 San Diego, CA 92101
 Telephone: 619/231-1058
 619/231-7423 (fax)
 Attorneys for Plaintiffs
 [Additional counsel appear on signature page.]
                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

 LINCOLN ADVENTURES, LLC, a        )        No. 2:08-cv-00235-CCC-JAD
 Delaware Limited Liability Company,
                                   )
 and MICHIGAN MULTI-KING, INC.,    )        CLASS ACTION
 a Michigan Corporation, on Behalf of
                                   )
 Themselves and All Those Similarly)        NOTICE OF MOTION AND MOTION
 Situated,                         )        FOR FINAL APPROVAL OF
                                   )        PARTIAL CLASS ACTION
                       Plaintiffs, )        SETTLEMENT
                                   )
      vs.                          )        Motion Return Date: September 18, 2019
                                   )
 THOSE CERTAIN UNDERWRITERS )
 AT LLOYD’S, LONDON MEMBERS )
 OF SYNDICATES, et al.             )
                       Defendants. )
                                   )




 4821-5066-7936.v1
Case 2:08-cv-00235-CCC-JAD Document 105 Filed 08/14/19 Page 2 of 4 PageID: 1981



          PLEASE TAKE NOTICE that on September 18, 2019, or such other date as the

 Court may set, Plaintiffs Lincoln Adventures, LLC and Michigan Multi-King, Inc., on

 behalf of the Settlement Class, through counsel, shall move the Honorable Claire C.

 Cecchi, pursuant to the Court’s Order Preliminarily Approving Proposed Partial Class

 Action Settlement and Preliminarily Certifying a Class for Settlement Purposes

 entered on May 3, 2019 (ECF 93), for the entry of a Final Order Approving Partial

 Class Action Settlement.

          PLEASE TAKE FURTHER NOTICE that in support of this motion, Plaintiffs

 will reply upon: Memorandum of Law in Support of Plaintiffs’ Motion for Final

 Approval of Partial Class Action Settlement; Joint Declaration of Rachel L. Jensen

 and Robert S. Schachter in Support of Plaintiffs’ Motions for: (1) Final Approval of

 Partial Class Action Settlement; and (2) an Award of Attorneys’ Fees and

 Expenses/Charges and Service Awards; Declaration of Eric J. Miller; Stipulation of

 Partial Class Action Settlement; and all other proceedings herein.

          A proposed order will be submitted with Plaintiffs’ reply submission on or

 before September 11, 2019.




                                         -1-
 4821-5066-7936.v1
Case 2:08-cv-00235-CCC-JAD Document 105 Filed 08/14/19 Page 3 of 4 PageID: 1982



          Plaintiffs seek oral argument on this motion.

 DATED: August 14, 2019                     Respectfully submitted,
                                            ROBBINS GELLER RUDMAN
                                             & DOWD LLP
                                            RACHEL L. JENSEN
                                            ALEXANDRA S. BERNAY
                                            CARMEN A. MEDICI


                                                       s/Rachel L. Jensen
                                                      RACHEL L. JENSEN
                                            655 West Broadway, Suite 1900
                                            San Diego, CA 92101
                                            Telephone: 619/231-1058
                                            619/231-7423 (fax)
                                            ROBBINS GELLER RUDMAN
                                             & DOWD LLP
                                            PAUL J. GELLER
                                            120 East Palmetto Park Road, Suite 500
                                            Boca Raton, FL 33432
                                            Telephone: 561/750-3000
                                            561/750-3364 (fax)
                                            ZWERLING, SCHACHTER
                                             & ZWERLING, LLP
                                            ROBERT S. SCHACHTER
                                            DAN DRACHLER
                                            ANA M. CABASSA
                                            41 Madison Avenue
                                            New York, NY 10010
                                            Telephone: 212/223-3900
                                            212/371-5969 (fax)
                                            COHN LIFLAND PEARLMAN
                                             HERRMANN & KNOPF LLP
                                            PETER S. PEARLMAN
                                            Park 80 West – Plaza One
                                            250 Pehle Avenue, Suite 401
                                            Saddle Brook, NJ 07663
                                            Telephone: 201/845-9600
                                            201/845-9423 (fax)


                                           -2-
 4821-5066-7936.v1
Case 2:08-cv-00235-CCC-JAD Document 105 Filed 08/14/19 Page 4 of 4 PageID: 1983




                                      BONNETT, FAIRBOURN, FRIEDMAN
                                       & BALINT, P.C.
                                      ANDREW S. FRIEDMAN
                                      H. SULLIVAN BUNCH
                                      2325 E. Camelback Road, Suite 300
                                      Phoenix, AZ 85016
                                      Telephone: 602/274-1100
                                      602/274-1199 (fax)
                                      FOOTE, MIELKE, CHAVEZ
                                       & O’NEIL, LLC
                                      ROBERT M. FOOTE
                                      KATHLEEN C. CHAVEZ
                                      10 West State Street, Suite 200
                                      Geneva, IL 60134
                                      Telephone: 630/232-7450
                                      630/232-7452 (fax)
                                      CAFFERTY CLOBES MERIWETHER
                                       & SPRENGEL LLP
                                      ELLEN MERIWETHER
                                      1101 Market Street, Suite 2650
                                      Philadelphia, PA 19107
                                      Telephone: (215) 864-2800
                                      215/864-2810 (fax)
                                      DAVID M. FOSTER, P.C.
                                      DAVID M. FOSTER
                                      30833 Northwestern Hwy., Suite 209
                                      Farmington, MI 48334
                                      Telephone: 248/855-0940
                                      248/855-0987 (fax)
                                      Attorneys for Plaintiffs




                                     -3-
 4821-5066-7936.v1
